Title: From Alexander Hamilton to Samuel Hodgdon, 30 October 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. Ocr. 30th. 99
          
          Lieutenant Muhlenberg has been directed to proceed with the company of Captain Bruff from Baltimore to Norfolk. This officer, in a letter of the twenty seventh inst. represents mentions to me that the men are destitute of woolen overalls I have therefore to request that you will furnish to Baltimore a supply for a full company You will therefore be pleased to furnish with as soon as possible the necessary supply for a full company—
          With
          Mr. Hodgdon—
        